Case 9:19-cv-80893-RS Document 6 Entered on FLSD Docket 07/18/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 19-80893-CIV-SMITH
LAURA LOOMER,

Plaintiff,
V.

FACEBOOK, INC.,

Defendant.
/

 

ORDER REQUIRING JOINT SCHEDULING REPORT, CERTIFICATES OF
INTERESTED PARTIES AND CORPORATE DISCLOSURE STATEMENT

IT IS ORDERED:
1. Plaintiff(s) shall provide copies of this Order to all counsel and any unrepresented
parties. Plaintiff(s) shall ensure compliance with this Order.

2. By August 30, 2019, the parties shall:

a. Prepare and file a Joint Scheduling Report, as required by Local Rule 16.1, that
sets out a proposed case management and discovery plan. The parties shall also file a
Proposed Scheduling Order, adhering to the format and guidance of the attached form.
Failure to comply with this Order shall be grounds for dismissal without prejudice without
further notice. In addition to filing the Proposed Scheduling Order, the parties shall email
a Word version of the Proposed Scheduling Order to smith@flsd.uscourts.gov.

b. File Certificates of Interested Parties and Corporate Disclosure Statements.

c. File the Election to Jurisdiction by a United States Magistrate Judge
for Final Disposition of Motions form attached hereto and, if applicable, the Election to

Jurisdiction by a United States Magistrate Judge for Trial form.
Case 9:19-cv-80893-RS Document 6 Entered on FLSD Docket 07/18/2019 Page 2 of 6

3. Initial disclosures required under Federal Rule of Civil Procedure 26(a)(1) must be made
at or before the time the parties confer to develop their case management and discovery plan.

4. If after receipt of the parties’ Joint Scheduling Report the Court determines that a
Federal Rule of Civil Procedure 16(b) scheduling and planning conference is necessary, it shall set
a hearing. The parties should be prepared to argue all motions pending at the time of such hearing.

DONE AND ORDERED in Fort Lauderdale, Florida this 18th day of July, 2019.

IMXe

RODNEY SNGTH
UNITED STATES DISTRICT JUDGE

cc: All counsel of record
Case 9:19-cv-80893-RS Document 6 Entered on FLSD Docket 07/18/2019 Page 3 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. XX-XXXXX-CIV-SMITH

PARTY NAME(S),
Plaintiff(s),
Vv.
PARTY NAME(S),

Defendant(s).

 

PROPOSED SCHEDULING ORDER SETTING
CIVIL TRIAL DATE AND PRETRIAL SCHEDULE

THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on
[MM/DD/YYYY].! The Calendar Call will be held at 9:00 a.m. on Tuesday, [MM/DD/YYYY].’

The parties shall adhere to the following schedule:*

1. Joinder of any additional parties and filing of motion to amend the

complaint by [MM/DD/YYYY]
2. Written lists containing the names and addresses of all fact witnesses

intended to be called at trial by [MM/DD/YYYY]
3.  Plaintiff(s) shall disclose experts, expert witness summaries, and [MM/DD

reports as required by Fed. R. Civ. P. 26(a)(2) by

 

1 Jn all Expedited Track cases (S.D. Fla. L.R. 16.1(a)(2)(A)) and all actions brought pursuant to the Fair Labor
Standards Act, Title III of the Americans with Disabilities Act, the Fair Debt Collection Practices Act, or to
recover amounts due on a defaulted student loan, the Trial shall occur within nine months of the date
Plaintiff(s) filed the action.

In all Standard Track cases (S.D. Fla. L.R. 16.1(a)(2)(B)), the Trial shall occur within twelve to eighteen months
of the date Plaintiff(s) filed the action.

2 Tuesday before Trial date.

3 Additionally, in class action cases, the parties should provide proposed deadlines for class discovery and the filing of
motions for class certification and/or decertification. In cases arising from administrative agency determinations
and/or appeals thereof, the parties should provide a deadline for the filing of the administrative record.
Case 9:19-cv-80893-RS Document 6 Entered on FLSD Docket 07/18/2019 Page 4 of 6

4. Defendant(s) shall disclose experts, expert witness summaries, and

reports as required by Fed. R. Civ. P. 26(a)(2) by [MM/DDIYYYY]

5. Exchange of rebuttal expert witness summaries and reports as required
by Fed. R. Civ. P. 26(a)(2) by [MM/DD/YYYY]

6. Parties shall select a mediator pursuant to Local Rule 16.2 and shall

schedule a time, date, and place for mediation by [MM/DD/YYYY]

7. Fact discovery shall be completed by [MM/DD/YYYY]

8. Expert discovery shall be completed by [M D

9. Dispositive motions, including summary judgment and Daubert, shall
be filed by
[at least four months before the date for filing the Pretrial [MM/DD/YYYY]
Stipulation]

10. Mediation shall be completed by

[at least three months before Trial date] [MM/DD/YYYY]

11. All pretrial motions and memoranda of law, including motions in [MM/DD/YYYY}]
limine, shall be filed by
[at least one month before Trial date]
All motions in limine and the responses shall be limited to one page per
issue.

12. Joint pretrial stipulation, proposed joint jury instructions, proposed
joint verdict form, and/or proposed findings of fact and conclusions of
law shall be filed by
[at least one month before Trial date] [MM/DD/YYYY]
When the parties cannot agree on specific jury instructions, the
submitted instructions shall clearly indicate which party has proposed
the specific instruction.

13. Electronic versions of documentary exhibits and Certificates of
Compliance re Admitted Evidence shall be filed on CM/ECF by [MM/DD/YYYY]
[no later than 48 hours prior to Calendar Call]

By: [Attorney(s) for Plaintiff(s)] [Attorney(s) for Defendant(s)]
Case 9:19-cv-80893-RS Document 6 Entered on FLSD Docket 07/18/2019 Page 5 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. XX-XXXXX-CIV-SMITH

PARTY NAME(S),
Plaintiff(s),

Vv.

PARTY NAME(S),
Defendant(s).

 

ELECTION TO JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE
FOR FINAL DISPOSITION OF MOTIONS

In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned party or parties
to the above-captioned civil matter hereby voluntarily elect to have a United States Magistrate

Judge decide the following motions and issue a final order or judgment with respect thereto:

1. Motions to Dismiss Yes No
2. Motions for Summary Judgment Yes, No.
3. Motions for Attorneys’ Fees Yes No |
4. Motions for Costs Yes, No.
5. Motions for Sanctions Yes No.
6. AJ Pretrial Motions Yes. No.
7. Discovery Yes No
8. Other (explain below) “Yes No

 

By: [Attorney(s) for Plaintiff(s)] {[Attorney(s) for Defendant(s)]
Case 9:19-cv-80893-RS Document 6 Entered on FLSD Docket 07/18/2019 Page 6 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. XX-XXXXX-CIV-SMITH

PARTY NAME(S),
Plaintiff(s),

Vv.

PARTY NAME(S),
Defendant(s).

 

ELECTION TO JURISDICTION BY A
UNITED STATES MAGISTRATE JUDGE FOR TRIAL

In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned party or parties
to the above-captioned civil matter hereby voluntarily elect to have a United States Magistrate
Judge conduct any and all further proceedings in this case, including TRIAL, and entry of final

judgment with respect thereto.”

By: [Attorney(s) for Plaintiff(s)] [Attorney(s) for Defendant(s)}

 

* A Magistrate Judge may conduct jury trials if the underlying claims support a demand for jury. In addition, a
Magistrate Judge can generally accommodate special settings.
